Ottawa App. No. OT-02-035. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated at page 3 of the court of appeals’ Decision and Judgment Entry filed December 19, 2003:
“Is a ruling on a Civ.R. 35(A) motion for an independent psychological examination a final and appealable order?”
F.E. Sweeney, J., dissents.
The conflict cases are Williamson v. Williamson (Nov. 25,1997), 10th Dist. No. 97APF05-629, 1998 WL 869568; Shoff v. Shoff (July 27, 1995), 10th Dist. No. 95APF01-8, 1995 WL 450249; and In re Guardianship of Johnson (1987), 35 Ohio App.3d 41, 43-44, 519 N.E.2d 655.